Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a suction hole is disposed on the closed end face of the cavity in direct contact with the cavity” rendering the claim indefinite. Only one cavity has been defined in the claim therefore, it would appear that either two cavities exist or this limitation is awkwardly worded because only one cavity exists. Either eliminating one cavity or defining the second cavity is required for correction. For examination purposes, the suction device only includes one cavity and the suction hole is disposed directly into the cavity. 
Claims 2-4 and 6-7 depend from claim 1 and are therefore rejected accordingly under 35 U.S.C. 112(b). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama (JP 2009/119562) in view of Yadav (US 2003/0026904).
Regarding claim 1, as best understood, Akiyama discloses a suction device (item 10, figure 5 below), 
comprising a body (item 11, figure 5), wherein a cavity (item 12, figure 5) is disposed in the body, 
the cavity has a closed end face (top portion of item 12 closest to item 14, figure 5) and an open end face (bottom portion of item 12 also defined as item 17, figure 5), 
and the open end face forms an end face used for the suction device to suck a workpiece (item 50), wherein a tangential nozzle (item 18, figure 5) is disposed on a sidewall surface of the cavity (item 18 is disposed on left sidewall of item 12 when viewing figure 5), 
an external fluid enters the cavity through the tangential nozzle along a tangential direction of the cavity (gas which is defined as the external fluid enters through item 18 in a tangential direction into item 12), 
a suction hole (item 22 serves as a suction passage, figure 5) is disposed on the closed end face of the cavity in direct contact with the cavity, the suction hole is connected to a suction unit (suction unit is defined as the negative pressure source connected to item 22 via passage 25, figure 5), and the suction unit sucks the fluid in the cavity through the suction hole. 
Akiyama does not explicitly disclose wherein the suction flow rate through the suction hole is adjustable.

    PNG
    media_image1.png
    350
    597
    media_image1.png
    Greyscale

Akiyama Figure 5. 

However, Yadav teaches a suction device used to improve a workpiece comprising a body, a cavity, a suction hole connected to a suction unit (negative pressure), and wherein the suction flow rate through the suction hole is adjustable (vacuum pressure rate is controlled through throttle valve 162 and pressure sensors 166, 168 to maintain equilibrium on either side of workpiece 20; paragraphs 0049-0050).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the suction unit as disclosed in Akiyama, to include a mechanism that allows the suction flow rate through the suction hole to be adjustable, as taught in Yadav, in order to maintain a desired value within in the cavity and maintain an equilibrium to avoid any deformity on the workpiece (Yadav, paragraph 0050).


    PNG
    media_image2.png
    509
    806
    media_image2.png
    Greyscale

Yadav Figure 2A. 

Regarding claim 2, Akiyama as modified discloses the suction device as claimed in claim 1, wherein a throttle apparatus (Yadav, item 162, figure 2A above) is disposed between the suction unit and the suction hole (item 162 is between suction unit 158 and suction holes 172 and 174). 

Regarding claim 3, Akiyama as modified discloses the suction device as claimed in claim 1, wherein the suction unit is a vacuum pump (Yadav, item 158 is a vacuum pump). 

Regarding claim 4, Akiyama as modified discloses the suction device as claimed in claim 2, wherein a cross-section shape of the cavity is circular (Akiyama, figure 6 represents a circular cross-section of item 12 below). 

    PNG
    media_image3.png
    337
    412
    media_image3.png
    Greyscale

Akiyama Figure 6.

Regarding claim 7, Akiyama as modified discloses the suction device as claimed in claim 1, wherein a pressure detection unit is further disposed on the body to monitor the fluid pressure in cavity (Yadav, the controller 170 is able to control the pressure within the cavity through pressure sensors 166, 168 which monitor the pressure and provide feedback; therefore, acting as a pressure detection unit; paragraph 0049; figure 2a). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Akiyama (JP 2009/119562) in view of Yadav (US 2003/0026904), and further in view of Workman (US Patent No. 3,796,131). 
Regarding claim 6, Akiyama as modified discloses the suction device as claimed in claim 2, but does not explicitly disclose wherein the throttle apparatus is a servo motor. 
However,  Workman discloses a control system including a two-position servo valve to control the pressure within a device. Both Yadav and Workman teach methods for adjusting the pressure (suction flow rate) through control systems. 
Therefore, since it is known in the art that the throttle valve and servo valve are equivalent, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the throttle valve, as disclosed in Yadav, for the two-position servo valve, as taught in Workman, to achieve the predictable result of controlling and adjusting the pressure within a cavity. 

Response to Arguments
Applicant’s arguments, see page 7 of 8, filed 05/31/2022, with respect to the rejection of claims 5 and 6 under 35 U.S.C. 103 (in regard to Iwasaka et al., US 2016/0300749) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yadav (US 2003/0026904) and does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY D HOHL whose telephone number is (571)272-6996. The examiner can normally be reached Monday-Friday, 7a.m.-3p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIDNEY D HOHL/Examiner, Art Unit 3723                                                                                                                                                                                                        

Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        August 5, 2022